Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over I HAN Ryang (KR 101737813B1), hereinafter “Ryang” in view of Yi (US 20140140543A1)

As to Claim 1, Ryang teaches a sound generator ( speaker, abstract), comprising: a frame( frame 10, figures 1, 2, 3, 6); a magnetic circuit system( magnetic circuits 71, 72 and 73, page 4 of translation [0005]) accommodated in the frame (10); a vibration system ( The voice coil 20 is attached to the bottom of the diaphragm assemblies 30, 50  in the frame ( frame 10), including a suspension ( edge 50, Figures 6 and 10)  having: a first part (fixing part 52, page 3  last paragraph [0009]) connected to the frame (10 page 4 first paragraph line 1), including a first middle portion( connecting part 53 interposed between  second fixing part 52 and first fixing part 51. See at least pages 3- 4  [0009], lines 1-2 on page 4) a first edge portion ( first fixing part 51) extending away from the first middle portion ( connecting part 53), and a first positioning portion ( edge portion 311 with extension 32 on Figure 10, page 4 [0002]) extending away from the first edge portion( first fixing part 51). Ryang does not explicitly teach: a second part stacked to the first part, including a second middle portion attached to the first middle portion, a second edge portion extending away from the second middle portion, and a second positioning portion extending away from the second edge portion for being attached to the first positioning portion. However, Yi in related field ( speaker device) teaches [0012] and Figure 3 [0012] The diaphragm 10 comprises an upper edge portion 11 attached on the upper surface of the suspension 20, a lower edge portion 12 attached on the lower surface of the suspension 20, and a dome part 13 attached on the suspension 20. The upper edge portion 11 comprises a first inner part 111 attached on the upper surface of the inner ring portion 21 of the suspension 20, a through hole 113 surrounded by the first inner part 111, a protruding part 110 extending from the first inner part 111 and protruding far away from the magnetic system 4, and a first outer part 112 extending from the protruding part 110 and being attached on the upper surface of the outer ring portion 22. The lower edge wherein the first edge portion is convex toward the frame, and the second edge portion is convex away from the frame, (first and second portions 110, 120, Figure 3 as taught by Yi or Figure 10 of Ryang teaching ( portions 53 and 32) and a sealed cavity is formed between the first and second edge portions( Figure 10 of Yi teaches two curved shaped edges formed symmetrically enclosed structure as shown on Yi, Figure 3.  
Allowable Subject Matter
1.	Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SUNITA JOSHI/           Primary Examiner, Art Unit 2651